Citation Nr: 1202836	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-37 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitled to an initial compensable rating for right knee degenerative joint disease (right knee disorder).

2.  Entitled to an initial compensable rating for residuals of an injury to the right third (long) finger and fourth (ring) finger including scarring (right finger disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to February 1981 and from June 1985 to November 2006.  The Veteran also had over 8 years of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's right knee disorder is manifested by X-ray evidence of arthritis, 
pain, and objective evidence of lost motion.  

2.  The Veteran's right knee disorder is not manifested by flexion limited to at least 45 degrees and/or extension limited to 10 degrees even taking into account his complaints of pain or by at least slight instability.

3.  The Veteran's right finger disorder is not manifested by limitation of motion of the long (third) finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or with extension limited by more than 30 degrees even taking into account his complaints of pain; amputation; or ankylosis.

4.  The Veteran has a superficial and painful scar on his right third (long) 
However, the evidence is against a finding that the Veteran's right third (long) 
finger scar is deep and/or causes limitation of motion of the finger.

5.  The Veteran has a superficial and painful scar on his right fourth (ring) finger.  However, the evidence is against a finding that the Veteran's right fourth (ring) finger scar is deep and/or causes limitation of motion of the finger.

CONCLUSIONS OF LAW

1.  The Veteran has met the criteria for a 10 percent rating for his right knee disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

2.  The Veteran has not met the criteria for a compensable rating for the musculoskeletal problems caused by his right finger disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2011).

3.  The Veteran has met the criteria for a separate 10 percent rating for a scar on his right third (long) finger.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27 (2011).

4.  The Veteran has met the criteria for a separate 10 percent rating for a scar on his right fourth (ring) finger.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for his right knee and finger disorders.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

Moreover, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so before first adjudicating his claims, that this notice problem is harmless error because the claimant was thereafter provided adequate notice in a May 2008 letter followed by the readjudication of the claims in the September 2008 statement of the case and this readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Furthermore, the Board finds that if VA nonetheless failed in its duty to provide adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem also does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records.  

As to post-service treatment records, the Veteran did not identify any and therefore the Board finds that adjudication of his appeal may go forward without them.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Veteran was also afforded VA examinations in August 2006 and August 2008 which the Board finds are adequate for rating purposes because the examiners, after a review of the record on appeal and a comprehensive examination of the claimant, provided medical opinions as to the severity of his disorders that allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran asserts that his right knee and finger disorders meet the criteria for compensable evaluations. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

a.  The Right Knee Disorder

The May 2007 rating decision granted service connection for right knee degenerative joint disease and assigned it a non compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Given the nature and location of the Veteran's service connected disorder, the Board will consider if he is entitled to a higher evaluation under Diagnostic Codes 5003, 5010, 5257, 5260, and 5261.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  The Board will not consider if the Veteran's is entitled to higher evaluations under the other criteria for rating disabilities of the knees because, as will be explained below, his adverse symptomatology does not include any of these problems.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis substantiated by X-ray is rated as degenerative arthritis under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

As to a compensable rating under Diagnostic Code 5010 and Diagnostic Code 5003, the Board notes that at the August 2006 and August 2008 VA examinations the Veteran both complained of right knee pain, swelling, redness, and giving way and X-rays confirmed degenerative joint disease in the right knee.  Moreover, the August 2006 VA examiner opined that the right knee was tender.  Additionally, while the range of motion of the right knee was 0 to 140 degrees when examined in August 2006, at the subsequent August 2008 VA examination its range of motion was reduced at 0 to 120 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Plate II (normal range of motion of the knees is 0 to 140 degrees) (2011); DeLuca, supra.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, since the objective evidence of record shows that the Veteran' service connected right knee disorder is manifested by lost motion with pain along with X-ray evidence of arthritis, the Board finds that he meets the criteria for a compensable, 10 percent, rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Moreover, because the adverse symptomatology seen in the right knee was substantially the same throughout the appeal, the Board finds that the Veteran is entitled to the 10 percent rating for his right knee disorder from December 1, 2006, even though objective evidence of lost knee motion was not verified until he was reexamined in August 2008.  See Fenderson, supra.

As to a higher evaluation under Diagnostic Codes 5260 and 5261, at the August 2006 VA examination it was opined that, while the Veteran had right knee tenderness, its' range of motion was 0 to 140 degrees and this range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Similarly, when next examined by VA in August 2008, it was opined that the pain free range of motion of the right knee was 0 to 120 degrees with no additional lost motion with repetitive movement and no fatigue or incoordination.  It was also opined at this time that the right knee looked normal and had no deformities, swelling, or tenderness.  

As to a higher rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because flexion of the knee is not limited to 30 degrees but at its worst is limited to 120 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to a higher rating under Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating under Diagnostic Code 5261 because extension of the knee is not limited to 15 degrees but at its worst is limited to 0 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of the knee is not limited to at least 45 degrees and extension of the knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, at the August 2006 VA examination, the Veteran claimed that his history included his knee giving out on occasion.  On examination, while a magnetic resonance imaging evaluation (MRI) showed a torn meniscus, right knee ligament stability tests were within normal limits.  At the subsequent October 2009 VA examination, the Veteran did not complain to the examiner of instability.  On examination, he had no laxity or instability and McMurray's and Lachman's were negative.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  

Therefore, because the record is negative for objective evidence of right knee subluxation or instability, the Board finds that the record does not show at least "slight" subluxation or instability in the right knee.  Accordingly, the Board finds that a separate compensable rating is not warranted for the right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

b.  The Right Finger Disorder

The May 2007 rating decision granted service connection for residuals of an injury to the right third (long) and fourth (ring) fingers including scarring and assigned it a non compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5229 effective from December 1, 2006.

i.  Musculoskeletal

Under Diagnostic Code 5229, a 10 percent rating in warranted for limitation of motion of the index (second) finger or long (third) finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or with extension limited by more than 30 degrees. 

With the above criteria in mind, at the August 2006 VA examination the gap between the proximal transverse crease of the palm of the right hands and the long (third) finger was 1 cm.  Range of motion studies of the long (third) finger, taking into account his complaints of pain, revealed 0 to 110 degrees of flexion at the proximal interphalangeal joint (PIP) (normal range of motion is 0 to 110 degrees), 0 to 90 degrees of flexion at the middle interphalangeal joint (MP) (normal range of motion is 0 to 90 degrees), and 0 to 45 degrees of flexion at the distal interphalangeal joint (DIP) (normal range of motion is 0 to 75 degrees).  It was also opined that his range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Right hand strength was within normal limits. 

Similarly, when next examined by VA in August 2008, the long (third) finger's tip was crooked with a boutonnihre's deformity and it had no flexion at the third PIP.  However, he could touch, without a gap, his long (third) finger to the palm.  Range of motion studies of the long (third) finger, after taking into account the Veteran's complaints of pain, revealed 0 to 100 degrees of flexion at the PIP, 0 to 80 degrees of flexion at the MP, and 0 to 10 degrees of flexion at the DIP.  It was also opined that there was no additional loss of motion with repetitive movement and motion did not produce fatigue or incoordination.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 10 percent rating for his long (third) finger because, at its worst, the gap between the finger and the palm was only 1 cm and not 2.5 cm and extension was not limited at all much less to more than 30 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

Next, the Board notes that the Veteran's service connected right finger disorder includes the fourth (ring) finger.  Accordingly, the Board will next consider Diagnostic Code 5230.  In this regard, the Board notes that Diagnostic Code 5230 does not provide a compensable rating for the fourth (ring) finger regardless of the fingers lost motion.  Therefore, the Board finds that a separate compensable rating is not warranted for the fourth (ring) finger under Diagnostic Code 5230.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

Lastly, given the nature and location of the Veteran's service connected disorder, the Board finds that it will not consider if he is entitled to a compensable evaluation under any of the other musculoskeletal rating criteria for the fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5149, 5154, 5155, 5216 to 5273, 5228, and 5230 (2011).  

As to Diagnostic Codes 5149, 5154, and 5155, the Board has reached this conclusion because the record, including the August 2006 and August 2008 VA examination reports, is negative for evidence of amputation of either finger or, for reasons explained above, evidence of adverse symptomatology that equates to amputation of either finger.  See 38 C.F.R. § 4.20; Butts, supra.  

As to Diagnostic Codes 5216 to 5273, the Board has reached this conclusion because while the record, including the August 2006 and August 2008 VA examination reports, shows one joint of one finger ankylosed it is negative for a diagnosis of ankylosis of the entire third and/or forth finger and in the absence of ankylosis VA may not rate his service-connected right finger disorder as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  

As to Diagnostic Codes 5228 and 5230, the Board has reached this conclusion because his service connected disability does not include his thumb or little finger.  See 38 C.F.R. § 4.20; Butts, supra.  

ii.  Scars

As to a separate compensable rating for the scarring part of the Veteran's right finger disorder, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in July 2006.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7801 provides that scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 provides that scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 provides that superficial, unstable scars, warrant a 10 percent evaluation.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  Id.  

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that superficial scars, painful on examination, warrant a 10 percent disability rating. 

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other scars are to be rated on the limitation of the affected part. 

At the August 2006 VA examination, the Veteran complained of chronic finger pain.  On examination, the third (long) finger had a 3.0 cm by 0.3 cm scar with tenderness and disfigurement but no ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  The fourth (ring) finger had a 3.0 cm by 0.3 cm scar with tenderness but no disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  

When next examined by VA in August 2008, the Veteran once again complained of chronic finger pain.  On examination, the third (long) finger had a 21/2 inch scar.  The fourth (ring) finger had a 1 inch scar on top of the finger.  As to both scars, the examiner opined that they were well healed, nontender with good texture and good adherence, as well as had no keloid formation, elevation, depression, breakdown, ulcerations, limitation of function, or functional impairment. 

As to a compensable rating under Diagnostic Code 7804, the Board notes that the August 2008 VA examiner reported that the Veteran's scars were not tender.  However, the August 2006 VA examiner opined that both the third (long) finger and fourth (ring) finger scars were tender on examination.  Moreover, at both his August 2006 and August 2008 VA examination, as well as in his writing to VA, the Veteran consistently complained of finger scar pain.  Additionally, because pain is a symptom that comes to him through his senses, the Board finds the Veteran's claims regarding his scars being painful is both competent and credible evidence.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

The Board finds that the evidence, both positive and negative, as to whether the Veteran's scars are tender is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that his finger scars are tender.  38 U.S.C.A. § 5107.  

Moreover, neither the August 2006 nor the August 2008 VA examiner reported that either scar was associated with any underlying soft tissue damage.  In fact, the August 2006 VA examiner specifically opined that there was no tissue loss.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board also finds that the preponderance of the competent and credible evidence of record also shows that the scars are superficial.  See 38 C.F.R. § 4.118.  

Accordingly, because the preponderance of the competent and credible evidence of record shows that the Veteran's finger scars are painful and superficial the Board finds that separate compensable evaluations are warranted for the claimant's third (long) finger and fourth (ring) finger scars under Diagnostic Code 7804.  38 C.F.R. § 4.118; Esteban, supra.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to whether the Veteran is entitled to a rating in excess of 10 percent for either scar from December 1, 2006, the Board notes that the claimant is already receiving the maximum rating possible under Diagnostic Codes 7802, 7803, and 7804.  Therefore, a rating in excess of 10 percent for the finger scars must be denied under Diagnostic Codes 7802, 7803, or 7804 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to a rating in excess of 10 percent for either scar under Diagnostic Code 7801, as noted above, neither the August 2006 nor the August 2008 VA examiner reported that either scar was associated with any underlying soft tissue damage.  In fact, the August 2006 VA examiner specifically opined that there was no tissue loss.  Moreover, the August 2008 VA examiner opined that the scars did not cause limitation of function or functional impairment.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, because Diagnostic Code 7801 only applies to "deep scars" (i.e., one associated with underlying soft tissue damage) and scars that "cause limited motion," the Board finds that Diagnostic Code 7801 is not applicable to the current claim because his scars are neither deep or cause limited motion.  Accordingly, Board finds that ratings in excess of 10 percent for the finger scars must be denied under Diagnostic Code 7801.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to a rating in excess of 10 percent for either scar under Diagnostic Code 7805, the Board notes that the record is negative for any objective medical evidence that either of the appellant's scars causes "limitation of the affected part."  38 C.F.R. § 4.118.  In fact, as reported above, the August 2008 VA examiner opined that the post operative scars did not cause limitation of function or functional impairment.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Accordingly, Board finds that ratings in excess of 10 percent for the finger scars must be denied under Diagnostic Code 7805.  This is true at all times from December 1, 2006, and therefore the Board need not consider staged ratings.  Fenderson, supra.

c.  Conclusion

As to the Veteran's claim that his disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that his right knee disorder and/or right finger disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and instability and others are credible to report on what they can see such as a limp.  See Jandreau, supra; Buchanan, supra; Charles, supra; Also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay persons are not competent to opine as to the chronic problems caused by the right knee and finger disorders because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his right knee and finger disorders provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his right knee and finger disorders, acting alone, prevent him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims to the extent outlined above, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  














ORDER

Entitlement to a 10 percent evaluation for a right knee disorder is granted.

Entitlement to a compensable evaluation for musculoskeletal problems caused by a right finger disorder is denied.

Entitlement to a 10 percent evaluation for a scar on the right third (long) finger is granted.

Entitlement to a 10 percent evaluation for a scar on the right fourth (ring) finger is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


